PER CURIAM.
After consideration of all the points raised on appeal, we conclude that the sole question which merits discussion is whether special verdicts are required in jury trials involving comparative negligence.
The Florida supreme court recently addressed that issue in Lawrence v. Florida East Coast Ry., 346 So.2d 1012 (Fla.1977) and held that special verdicts are required. The decision, however, is to be applied prospectively only.
AFFIRMED.
BOARDMAN, C. J., and GRIMES and SCHEB, JJ., concur.